Christ, J. (dissenting).
We agree with the majority that the appointment of Edna Gordon as Principal of Public School 36-125 was lawful and that petitioners’ motion for resettlement of the judgment was properly denied. It is our opinion, however, that the Board of Education, acting under a mandate from the Legislature to assist the Mayor in the preparation of a comprehensive study and the formulation of a plan to achieve greater community initiative and participation, had a rational *39basis for determining that temporary appointments of Principals to a small number of schools in an extraordinary experimental project could and should be made from persons not on the existing list of eligibles.
Under subdivision 2 of section 2554 of the Education Law, the Board of Education has the unquestioned power to create such positions as, in its judgment, may be necessary for the proper and efficient administration of its work and to appoint such persons, including Principals, as it shall determine necessary for the efficient management of the schools and other educational, social, recreational and business activities. In April, 1967, the Legislature made findings that “increased community awareness and participation in the educational process is essential to the furtherance of educational innovation and excellence in the public school system within the city of New York ” (L. 1967, ch. 484). The Mayor of the City of New York was directed to prepare a comprehensive study and report and to formulate a plan for the creation and development of educational policy and administrative units within the city school district “with adequate authority to foster greater community initiative and participation * * * and to achieve greater flexibility in the administration of such schools.” The Board of Education was to assist and co-operate in the preparation of the study and report and in .the formulation of the plan.
Acting under this mandate, the Board of Education undertook a number of experimental projects in decentralization to evaluate new approaches to community involvement and improvement of the education process. The need for maximum flexibility in these experimental projects was clear. In August, 1967, the board inquired of the State Commissioner of Education whether, in selecting Principals for a demonstration project, it could select persons who had not been examined for the position by the New York City Board of Examiners. The Commissioner replied that under subdivision 9 of section 2554 of the Education Law the board had authority to establish experimental schools or demonstration projects for whatever educational purpose it wished. For an Elementary School Principal in such a demonstration project, the board was advised that it could designate a special kind and grade of Principal’s license, “ designed specifically for the project worked out in cooperation with the community committee or committees involved, and then request the Board of Examiners to develop an appropriate examination and establish a special eligible list * * *. Pending promulgation of such a list, the Board of Education may, of course, appoint a person to serve in an acting capacity.”
*40Having received such advice from the highest education officer in the State, the Board of Education in September, 1967, created the .special position of Principal, Demonstration Elementary School, and appointed three persons as Acting Principals in three demonstration schools in the Ocean Hill-Brownsville experimental project. Each of these persons met the requirements for State certification as a Principal. All such appointments were made subject to the holding of an examination and establishment of an eligible list. A fourth such appointment was made in November, 1967.
Petitioners contend that there is no difference between the position of regular Elementary School Principal and Principal of a Demonstration School and, therefore, the Board of Education could not appoint persons not on the existing list of eligibles promulgated after competitive examination. We disagree.
We are reviewing a determination by an administrative agency and it is fundamental that we may not disturb its determination unless we find it to be without rational basis or illegal (cf. Matter of Bernhard v. Caso, 19 N Y 2d 192, 197). “ Certainly in the area of educational value judgments, the courts should not attempt to substitute their views for those of the board if there is some reasonable basis for the board’s conclusion ” (Matter of Van Blerkom v. Donovan, 22 A D 2d 71, 73, affd. 15 NY 2d 399).
On the trial, the President of the Board of Education and the Superintendent of Schools both testified that in their judgment there were differences between the regular Elementary School Principal and the Demonstration School Principal which made resort to the existing list inappropriate. The Demonstration School Principal had to have an intimate knowledge of the community and its cultural strengths and aspirations. He had to know the means and methods by which increased community involvement and participation could be obtained. ■ He had to have the ability to stimulate the parents, children and community at large to engage in a broader-based educational project which went beyond the school into the community itself. As the Superintendent of Schools testified, “ He is going to run much more of a community centered school than we have ever asked a principal to operate. ’ ’
Over and above those differences, an essential ingredient of this experiment was that the local project board would interview candidates and recommend to the Central 'Board those it deemed best suited for the community. The Central Board retained the power of approval or rejection of the recommendations made. If the local group were required to make its recommendation *41from the first three persons on the existing list, this vital ingredient would be virtually eliminated. We think, therefore, that there was reasonable ground for the Board of Education’s determination that appointment from the existing list was inappropriate for this limited, experimental project and would not promote the formulation of a new and viable plan for decentralization (cf. Matter of Jaffe v. Board of Educ. of City of N. Y., 265 N. Y. 160, 168 [Lehman, J.]).
Petitioners argue that a person who passed the competitive examination for Principal of an elementary school was tested on his experience and ideas about how to deal with disadvantaged areas and that his presence on the list demonstrates that he could serve adequately in any elementary school in the city. The record indicates that such a conclusion is not necessarily valid. There was testimony that a person on the list could have done poorly on a heavily-weighted question dealing with a school in a “ fringe ” area and still have passed the examination; that many of the persons on the list did not answer an optional question dealing with a disadvantaged area; and that those on the list were not required to have had teaching or supervisory experience in a disadvantaged area school.
Moreover, it seems clear that in an experiment to increase community participation and involvement there is a personal factor which is vital to its success. If the principal appointed cannot activate the enthusiastic participation of the community in the educational process, the experiment is doomed from the outset. As Christopher Jencks, executive director of the Center for Educational Policy Research at Harvard University, recently wrote in the November 3, 1968 issue of The New York Times Magazine: ‘' Most educators are now concentrating on ‘ compensatory ’ and' remedial ’ programs to bring academic competence in all-black schools up to the level of all-white schools. Unfortunately, none of these programs have proved consistently successful over any significant period. A few gifted principals seem to have created an atmosphere which enables black children to learn as much as whites in other schools, but they have done this by force of personality rather than by devising formulas ivhich others could follow ” (emphasis added).
The need to accord this experimental project as much flexibility as possible was clearly demonstrated by the legislative findings presented in chapter 568 of the Laws of 1968. The Legislature stated that the need for adjusting the school structure in the city to a more effective response to the present urban educational challenge required the development of a system to insure a community-oriented approach; that “ the state’s dedi*42cation to and success with the principle of maximum local involvement in education suggests that it may be effective in a city having over one-third of the pupils of the state that it was appropriate that a detailed program for decentralization “ be formulated by the board of education of the city of New York against the background of urban educational problems and that any plan for the development of a community system take into account “ the educational needs of the communities and children involved, special needs of areas of low educational achievement, the ability of the community to assume the required responsibilities and initiative
Under routine conditions, the distinction drawn by the board between regular Elementary School Principal and Demonstration School Principal would, in our judgment, be insufficient to provide a rational basis for the creation of the new position. The times are urgent, however, and conditions are not normal. The city is trying desperately to find out what has gone wrong with education in the deprived areas. It is reported in the November 8,1968 issue of Life Magazine that, of the 8,000 children in the Ocean Hill-Brownsville area, less than one half go on to high school.
The experiment in Ocean Hill-Brownsville involves but eight of the 650 elementary schools in the city system. No Demonstration Principals were appointed in the two other demonstration projects because, as the President of the Board of Education testified, the board was looking for different elements in different groupings to learn different things. It did not make sense to set up three projects with identical factors which would yield but one conclusion. In our view, the limited number of these appointments in one small experimental district repels any suggestion of an intent by the board to subvert the merit system and the rights of those on the existing list.
In short, we think there was a rational basis for these appointments made by a Board of Education working under a legislative mandate to co-operate and assist the Mayor in preparing a study and formulating a plan for decentralization and maximum community involvement. These appointments were made in an extraordinary experimental project, a vital ingredient of which was the selection of the Principals of the Demonstration Schools by the local project board, subject to final approval by the Central Board. In that narrow context, distinctions too ephemeral for routine, day-to-day action take on immediate though transient substance. It seems unreasonably restrictive to us that the Board of Education, under petitioners’ *43interpretation, could not take even one school out of this vast system to see whether a Principal appointed from outside the list might make a difference.
The majority opinion states that none of the four individuals appointed possessed the professional or academic qualifications of Principals of day elementary schools. Each of the four, however, was eligible for State certification as Principal.
The majority also points out that the Legislature, while amending subdivision 10 of section 2573 of the Education Law, has never provided that the board could appoint a Principal to a demonstration elementary school from other than an eligible list. The Legislature’s failure to do so is equally consistent, however, with recognition that the board already had the power to do so under existing law and needed no new legislation. In short, the conclusion does not follow from the premise.
The majority raises the point that if the Board of Education can provide in this demonstration district that the list may be disregarded, there is nothing to prevent it from saying it will experiment with all 650 elementary schools and, thus, disregard the entire existing list. If and when the court is required to deal with the remote possibility of a general extension of the experiment, we are certain it will be able to do so.
Nothing that we have said should suggest that the merit system of appointment mandated by the Constitution does not have relevance to decentralized schools. In any general transition from central control to decentralization, the merit system and rights vested under it must be preserved to the fullest extent possible. All that we now hold is that under the extraordinary circumstances already outlined, the Board of Education had a rational basis for deeming the existing list inappropriate for appointment of principals in this limited experimental project designed to test the effects of maximum community involvement.
The judgment appealed from should be modified to provide that the creation of the new position of Demonstration Elementary School Principal in the Ocean Hill-Brownsville District was valid.
Rabin and Brennan, JJ., concur with Beldock, P. J.; Christ, J., dissents from so much of the determination herewith as affirms the third and fourth paragraphs of the judgment, which adjudge that four certain appointments to the position of principal are invalid and that the positions held under those appointments are vacant; and votes to modify the judgment so as to provide that the creation of the positions in question was *44valid and otherwise to affirm the judgment and order insofar as appealed from, with an opinion, in which Hopkins, J., concurs.
Judgment affirmed, without costs, except with respect to McCoy, as to whom the appeal was withdrawn. Order dated May 9, 1968, which denied petitioners’ motion to resettle the judgment affirmed, without costs.